                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6854 Page 1 of 18



                              1   Teresa C. Chow, SBN 237694
                                  Email: tchow@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Suite 1400
                              3   Los Angeles, CA 90025-0509
                                  Tel: 310.820.8800 / Fax: 310.820.8859
                              4
                                  John S. Letchinger (Admitted Pro Hac Vice)
                              5   Email: jletchinger@bakerlaw.com
                                  BAKER & HOSTETLER LLP
                              6   191 North Wacker Drive, Suite 3100
                                  Chicago, IL 60606-1901
                              7   Tel: 312.416.6200 / Fax: 312.416.6201
                              8   Attorneys for Defendants
                                  Target Corporation and Kmart Corporation
                              9
                             10                         UNITED STATES DISTRICT COURT
                             11                      SOUTHERN DISTRICT OF CALIFORNIA
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12   THE ECLIPSE GROUP LLP, a                      CASE NO. 3:15-cv-01411-JLS-BLM
      L OS A NGELE S




                                  California limited-liability partnership,
                             13
                                                   Plaintiff,
                             14                                                 DEFENDANT TARGET
                                          vs.                                   CORPORATION’S COMBINED
                             15                                                 OPPOSITION TO INTERVENOR’S
                                  TARGET CORPORATION, a                         MOTION FOR CONTEMPT AND
                             16   Minnesota corporation;                        TO PLAINTIFF’S MOTION TO
                                  AMAZON.COM, INC., a Delaware                  ENFORCE SETTLEMENT
                             17   corporation; TOYS “R” US, INC., a
                                  Delaware corporation, KMART
                             18   CORPORATION, a Michigan                       Date:          February 26, 2019
                                  corporation; MENARD, INC., a                  Time:          1:30
                             19   Wisconsin corporation; and                    Crtrm:         4D (4th Floor—Schwartz)
                                  FINGERHUT DIRECT
                             20   MARKETING, INC., a Delaware                   Honorable Janis L Sammartino
                                  corporation,
                             21                                                 ORAL ARGUMENT REQUESTED
                                                    Defendants.
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                   DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6855 Page 2 of 18



                              1                                           TABLE OF CONTENTS
                              2                                                                                                                                       Page
                                  I.    FACTUAL BACKGROUND ..........................................................................2
                              3
                                  II.   ARGUMENT ...................................................................................................6
                              4
                                        A.      Target Is Not Jointly And Severally Liable For The Entire Settlement Amount.... 6
                              5
                                                1.        The Settlement Agreement Calls For Two Settlement Payments, One
                              6                           From Each Defendant. ................................................................................ 6
                              7                 2.        California Law Does Not Support Movants’ Arguments About Joint
                                                          Liability. ...................................................................................................... 9
                              8
                                        B.      There Is No Contempt. .......................................................................................... 12
                              9
                             10
                             11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                                  i
                                   DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6856 Page 3 of 18



                              1                                                    TABLE OF AUTHORITIES
                              2                                                                                                                                        Page(s)
                              3   Cases
                              4
                                  Armstrong v. Brown,
                              5      939 F. Supp. 2d 1012 (N.D. Cal. 2013) ..............................................................................13, 14

                              6   Cole v. Low,
                                     254 P. 676 (1937) ........................................................................................................................9
                              7
                                  Douglas v. Bergere,
                              8      210 P.2d 727 (Cal. Ct. App. 1949)......................................................................................10, 11
                              9   Envy Haw. LLC v. Cirbin Inc.,
                             10      No. 16-551, 2018 U.S. Dist. LEXIS 28756 (D. Haw. Feb. 5, 2018) ........................................13

                             11   Jou v. Adalian,
B AKER & H OSTE TLER LLP




                                     No. 09-226, 2015 U.S. Dist. LEXIS 13786 (D. Haw. Feb. 5, 2015) ..................................13, 15
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                                  In re Marriage of Hasso,
                             13       280 Cal. Rptr. 919 (Cal. Ct. App. 1991) ...................................................................................10
                             14   In re Tobacco Cases I,
                             15       111 Cal. Rptr. 3d 313 (Cal. Ct. App. 2010) ................................................................................9

                             16   Statutes

                             17   18 U.S.C. § 401 ...............................................................................................................................13

                             18   Cal. Civ. Code § 1431 .....................................................................................................................10
                             19   Cal. Civ. Code § 1636 .......................................................................................................................3
                             20   Cal. Civ. Code § 1641 .......................................................................................................................9
                             21   Cal. Civ. Code § 1644 .......................................................................................................................8
                             22
                                  Cal. Civ. Code § 1647 .................................................................................................................3, 11
                             23
                                  Cal. Civ. Code § 1654 .....................................................................................................................12
                             24
                                  Cal. Civ. Code § 1659 .....................................................................................................................10
                             25
                             26
                             27
                             28
                                                                                                         ii
                                     DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                  AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6857 Page 4 of 18



                              1         Defendant, Target Corporation (“Target”), timely paid $283,333 to satisfy

                              2   its settlement obligations – $155,279.28 of which went to Plaintiff The Eclipse

                              3   Group LLP (“Eclipse”) and $128,054.05 to Intervenor Stephen M. Lobbin

                              4   (“Intervenor” or “Lobbin”) (Eclipse and Intervenor are sometimes hereinafter

                              5   referred to as “Movants”). Nevertheless, Movants now contend that, in the wake

                              6   of the bankruptcy filing by Kmart Corporation (“Kmart”), Target should be made

                              7   to take on Kmart’s payment obligations and pay the remaining $141,667 (with

                              8   $77,639.64 to Eclipse and $64,027 to Intervenor). As explained further below,

                              9   Movants’ reading of the Settlement Agreement is contrary, first and foremost, to

                             10   the plain language of the Agreement itself. Movants’ position is also inconsistent

                             11   with the history of this case and the cases underlying it, the parties’ settlement
B AKER & H OSTE TLER LLP




                                  negotiations, and California law.
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13         Movants are also on shaky procedural ground. Intervenor does not move this

                             14   Court to enforce the terms of the Settlement Agreement. Instead, he asks the Court

                             15   to find Target in contempt and award him relief well beyond the additional $64,027

                             16   he seeks under the Settlement Agreement, including allowing him to proceed to

                             17   trial, ordering a per-day sanction of Target (and Kmart), awarding him all costs and

                             18   fees he incurred since the beginning of this case, and sanctioning Target’s counsel

                             19   and ordering them to pay his fees and costs. Intervenor, in short, continues in his

                             20   litigation quest for a windfall. Intervenor’s request for a finding of civil contempt is

                             21   both procedurally improper and completely unwarranted.

                             22         Eclipse, for its part, has moved to enforce the Settlement Agreement but on

                             23   grounds that are similarly defective, including a misleading recitation of California

                             24   law on joint and several liability in contract and an unsupported request for a

                             25   finding of contempt and the imposition of sanctions. Eclipse relies heavily on a

                             26   witness Declaration that is more instructive for what it does not state than what it

                             27   does, especially when considered in the context of the parties’ settlement

                             28   communications. As explained below, the fuller context of the negotiations (which
                                                                               1
                                   DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6858 Page 5 of 18



                              1   Eclipse has directly put at issue in its Motion) is both relevant to the Court’s

                              2   interpretation of the Settlement Agreement (see Cal. Civ. Code §§ 1636, 1647) and

                              3   inconsistent with Movants’ assertions about joint liability.

                              4             Movants’ unsupported and contradictory interpretation of the Settlement

                              5   Agreement should be rejected, and their respective Motions should be denied

                              6   accordingly.

                              7   I.        FACTUAL BACKGROUND

                              8             Eclipse, a now-defunct law firm, filed this lawsuit in June 2015 to recover

                              9   legal fees purportedly owing from several retailers, including Target and Kmart, for

                             10   Eclipse’s work defending the retailers, pursuant to contractual vendor indemnity

                             11   obligations, in a variety of intellectual property and false advertising lawsuits.
B AKER & H OSTE TLER LLP




                                  (ECF 1). Intervenor, at all relevant times a partner at Eclipse, intervened over
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   Eclipse’s opposition and asserted similar claims against the retailer defendants,

                             14   including Target and Kmart. (ECF 49, 58).

                             15             These retailers – including Amazon, Toys R Us, Menard, and Fingerhut –

                             16   had been sued in the underlying lawsuits because they each had resold allegedly

                             17   infringing products manufactured by a common vendor, Manley. The underlying

                             18   lawsuits were filed by various plaintiffs and plaintiffs’ lawyers, in multiple

                             19   jurisdictions, with different combinations of retailer defendants. Manley, pursuant

                             20   to its defense and indemnity obligations to the retailers, contracted through

                             21   Intervenor with Eclipse to defend these lawsuits against the retailers. Manley,

                             22   however, stopped paying Eclipse’s fees, and, well after these underlying cases were

                             23   resolved, Eclipse filed this lawsuit to recover from the retailers the fees that Manley

                             24   allegedly refused to pay. Intervenor later claimed that he was entitled to a portion

                             25   of those fees.

                             26             When several of the retailers were dismissed for lack of jurisdiction (and

                             27   Toys R Us later filed for bankruptcy), rather than suing in the appropriate

                             28   jurisdictions, Movants tried to further shift the risk to the remaining retailers,
                                                                                   2
                                       DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                    AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6859 Page 6 of 18



                              1   claiming that Kmart should be responsible for all fees incurred in connection with

                              2   the Aviva Litigation and Target for the Worldslide and Adams Litigation. Now that

                              3   Kmart has filed for bankruptcy, the Movants yet again ask this Court to shift the

                              4   risk to Target – the one defendant that has honored its promise and paid its pro-rata

                              5   share of the collective sum of the settlement obligation.

                              6            Target was a defendant in two of the underlying cases, referred to as the

                              7   “Worldslide Litigation” and the “Adams Litigation.” (ECF 1 at ¶¶ 12, 21; ECF

                              8   58 at ¶¶ 10, 22). Kmart was a defendant in a third case, referred to as the “Aviva

                              9   Litigation.” (ECF 1 at ¶ 17; ECF 58 at ¶ 16). Eclipse alleged that Target owed a

                             10   total of $342,008.37 in legal fees – $91,418.71 for the Worldslide Litigation and

                             11   $250,589.66 for the Adams Litigation, based on the separate invoicing for each of
B AKER & H OSTE TLER LLP




                                  the respective cases. (ECF 50 at ¶¶ 11, 20). Eclipse alleged that Kmart owed
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   $145,629.41 in legal fees for the Aviva Litigation, also based on invoicing for that

                             14   case. (Id. at ¶ 16). Intervenor sought to recover a portion of these allegedly unpaid

                             15   amounts, likewise, delineating by matter and party per the invoices. (ECF 58 at ¶¶

                             16   13, 19, 24).

                             17            Eclipse and Intervenor, in short, sought a total of $487,637.78 in legal fees

                             18   from Target and Kmart, 1 of which, based on the invoiced amounts alleged by

                             19   Movants, Target was allegedly responsible for approximately 70% and Kmart for

                             20   approximately 30%. Target and Kmart were not co-defendants in any of these three

                             21   cases, and neither Eclipse nor Intervenor alleged in their subsequent claims against

                             22   Target and Kmart that Target and Kmart should be jointly liable for each other’s

                             23   allegedly unpaid legal fees arising out of different underlying actions.

                             24            In May 2018, this Court denied the parties’ cross-motions for summary

                             25   judgment. (See ECF 193). Bypassing Intervenor, on June 27, 2018, Jennifer

                             26
                                  1
                             27    In addition to the allegedly unpaid legal fees detailed above, Eclipse and
                                  Intervenor also sought interest, and Intervenor advanced a reverse contingent fee
                             28   theory in an effort to recover up to $10 million in damages, grossly multiplying the
                                  proceedings in this case.
                                                                                  3
                                      DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                   AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6860 Page 7 of 18



                              1   Hamilton, former managing partner of Eclipse, reached out to Defendants’ counsel,

                              2   John Letchinger, by phone to discuss potential settlement and, if achieved, a joint

                              3   effort to move this Court to enforce a settlement against Intervenor. (See

                              4   Declaration of John Letchinger (“Letchinger Dec.”), a copy of which is attached

                              5   hereto, at ¶ 2).

                              6          The pace of the settlement discussions was fast, as a trial date had been set.

                              7   Most of the negotiations were conducted by phone and were collegial and

                              8   cooperative. (See Letchinger Dec. at ¶¶ 2-4). All negotiations concerning the

                              9   settlement amount were based on the invoiced amounts at issue for each of the three

                             10   underlying cases.2 (Id. at ¶¶ 3-4). Eclipse and the Defendants ultimately came to

                             11   terms on a settlement on June 28, 2018, only one day after Ms. Hamilton first
B AKER & H OSTE TLER LLP




                                  reached out to open the discussions. (Id. at ¶ 4). Defendants initially expressed the
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   preference and assumption that the settlements be documented in two separate

                             14   agreements, one for each Defendant, since each Defendant would be paying a

                             15   portion of the overall amount. (Id.). Eclipse indicated that it preferred one

                             16   agreement, primarily to save time given the impending deadlines in the Court’s pre-

                             17   trial schedule, and Ms. Hamilton even joked that she would do the drafting if it

                             18   were one document (which she ultimately did). (Id.). Counsel for Defendants

                             19   agreed, subject to the inclusion of the appropriate language indicating payments by

                             20   both Defendants. (Id.).

                             21          Eclipse and Defendants subsequently summarized the material terms of their

                             22   settlement in a June 28, 2018 e-mail exchange (“Summary of Terms”). (See

                             23   Letchinger Dec. at ¶ 5, Ex. A). In point number 1 of the Summary of Terms, John

                             24
                             25
                                  2
                                    In her Declaration, Ms. Hamilton addresses this issue very narrowly, asserting
                                  only that Eclipse was never aware of the exact 1/3 – 2/3 split. But, it was openly
                             26   discussed that each of Target and Kmart were paying on a pro-rata basis, based on
                                  the invoiced amounts directed to each. (See Letchinger Dec. at ¶ 3). In that regard,
                             27   when the parties were stuck at a number a bit higher than the ultimate $425,000
                                  total amount, counsel for Defendants specifically noted to Ms. Hamilton that Target
                             28   likely would not agree to a settlement unless its share was under $300,000. At a
                                  $425,000 total, agreement was reached. (Id.).
                                                                               4
                                   DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6861 Page 8 of 18



                              1   Letchinger, counsel for the Defendants, specified that “Target and Kmart agree to

                              2   pay $425,000 (this will be two separate payments by Target and Kmart in

                              3   amounts to be determined by them, such payments equaling $425,000).” (Id.).

                              4   (emphasis added). Ms. Hamilton confirmed Eclipse’s agreement to the summarized

                              5   terms. (Id.).

                              6         On the same day (June 28, 2018), Eclipse and the Defendants worked

                              7   cooperatively to jointly move this Court to suspend the trial deadlines and enforce

                              8   the settlement detailed in the Summary of Terms against Intervenor. (ECF 200).

                              9   Several days later, Ms. Hamilton advised Mr. Letchinger that Intervenor had

                             10   conditionally agreed to the settlement terms, the condition being that his portion be

                             11   paid directly by Target and Kmart, as he did not trust Eclipse to forward his share.
B AKER & H OSTE TLER LLP




                                  (See Letchinger Dec. at ¶¶ 6-7, Ex. B). Though Intervenor’s request had the
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   potential to further complicate the settlement, Mr. Letchinger indicated willingness

                             14   to recommend the concept to his clients. (See Letchinger Dec. at ¶ 7).

                             15         As promised, Eclipse, a few days later, prepared the first draft of the formal

                             16   Settlement Agreement (“Draft Settlement Agreement”). Ms. Hamilton sent this

                             17   Draft Settlement Agreement to Mr. Letchinger on July 10, 2018. (Id. at ¶ 8, Ex. C).

                             18         Section 3 of the Draft Settlement Agreement, which governed the

                             19   consideration to be paid by Defendants, specified that “Target and Kmart agree to

                             20   cause Eclipse and Lobbin to be paid a collective sum of $425,000…” and further

                             21   included the following language, taken, in part, from Mr. Letchinger’s June 28 e-

                             22   mail: “Eclipse and Lobbin recognize that Target and Kmart will each pay a

                             23   portion of the Settlement Payment and Eclipse and Lobbin may receive their

                             24   payments in one or more checks/wire payments from Target and/or Kmart.”

                             25   (See Draft Settlement Agreement at § 3) (emphasis added). Ms. Hamilton indicated

                             26   in her transmittal e-mail that the “attached draft settlement agreement is in a form

                             27   that is acceptable for signature by both Lobbin and Eclipse.” (See Letchinger Dec.

                             28
                                                                               5
                                   DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6862 Page 9 of 18



                              1   at ¶ 8, Ex. C). In a subsequent e-mail, Mr. Letchinger noted that each Defendant

                              2   was obligated to pay a portion of the settlement amount. (Id. at ¶ 9, Ex. D).

                              3          The parties ultimately signed the Settlement Agreement with an effective

                              4   date of August 1, 2018. (See Letchinger Dec. at ¶ 10, Ex. E). The executed version

                              5   of the Settlement Agreement includes the identical payment language quoted above

                              6   that was part of the Draft Settlement Agreement transmitted on July 10. (Id. at § 3).

                              7          On September 28, 2018, this Court approved the parties’ settlement. (ECF

                              8   228). On October 15, 2018, Kmart declared bankruptcy, and this case was

                              9   automatically stayed as to Kmart before payment by either Defendant was due.

                             10   (ECF 229). On November 14, 2018, Target made its timely settlement payment of

                             11   $283,333 – $155,279.28 of which went to Eclipse, with the remaining $128,054.05
B AKER & H OSTE TLER LLP




                                  to Intervenor. Because of its bankruptcy filing, Kmart has not paid its $141,667
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   portion of the settlement amount.

                             14
                                  II.    ARGUMENT
                             15          A. Target Is Not Jointly And Severally Liable For The Entire
                                            Settlement Amount
                             16
                                                       The Settlement Agreement Calls For Two Settlement
                             17                        Payments, One From Each Defendant.
                             18          Movants are now claiming that, by refusing to pay the full settlement sum of
                             19   $425,000, Target is in breach of the Settlement Agreement and in contempt of the
                             20   Court’s September 28 Order approving the parties’ settlement. (ECF 230, 234).
                             21   Movants are effectively arguing that Target signed up to be a guarantor for the
                             22   collective settlement “sum” and to be jointly liable for the entire settlement amount
                             23   under the Settlement Agreement. Movants claim that the Settlement Agreement
                             24   imposes a “clear obligation” on “both Target and Kmart to each ensure that the
                             25   entire settlement amount is paid, in full.” (ECF 230 at p. 4; ECF 234 at pp. 3-4)
                             26   (emphasis in original). Intervenor even goes so far as to claim that there is
                             27   “unequivocal clarity” in the Settlement Agreement “of each Defendant’s obligation
                             28   to ensure full payment of the entire settlement amount.” (ECF 230 at p. 4). Eclipse
                                                                                6
                                    DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                 AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6863 Page 10 of 18



                               1   is likewise adamant on this point, claiming there is “unequivocal clarity” that “both

                               2   Defendants are jointly liable for the entire settlement amount.” (ECF 234 at p. 4).

                               3          Yet, neither Movant points to any such “clear” or unequivocal” language in

                               4   the Settlement Agreement, and no such language exists. The Settlement Agreement

                               5   does not say that Target and Kmart are jointly and severally liable for anything,

                               6   including the settlement amount. Indeed, the term “joint” appears nowhere in the

                               7   Settlement Agreement. And, it does not say that both Defendants are obligated to

                               8   ensure that the entire settlement amount is paid. The only relevant language in the

                               9   Settlement Agreement specifies the opposite, consistent with the underlying

                              10   liability in the case.

                              11          The parties also did not use boilerplate language in the payment provision.
B AKER & H OSTE TLER LLP




                                   Instead, the parties crafted unique and specific language to describe the payment
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   terms and, as part of that effort, chose to characterize the settlement payment as a

                              14   “sum” )(which, in this context, refers to the total of each of Kmart’s and Target’s

                              15   respective payments), as all parties had agreed that each defendant had its own

                              16   payment obligations. 3 (See Settlement Agreement at § 3; Letchinger Dec. at ¶¶ 3-5,

                              17   Ex. A; see also ECF 228 at 4). This is further clarified and substantiated later in

                              18   Section 3 of the Settlement Agreement, which includes the express statement that

                              19   Eclipse and Intervenor understand that Target and Kmart will each pay a portion of

                              20   the settlement amount. (See Settlement Agreement at § 3).

                              21          Intervenor argues that this language is “meaningless, irrelevant surplusage.”

                              22   (ECF 230 at p. 4). Eclipse claims that this language was simply a “statement” of

                              23   “logistics.” (ECF 234 at p. 4). Ms. Hamilton goes so far as to express “surprise”,

                              24   when she declares that “[u]nbeknownst to Plaintiff until recently, [Defendants] had

                              25   apparently agreed, amongst themselves, that, under the Settlement Agreement,

                              26   Target would pay 2/3 of the settlement obligation and that Kmart would be

                              27
                              28
                                   3
                                     See Cal. Civ. Code § 1644 (“The words of a contract are to be understood in their
                                   ordinary and popular sense, rather than according to their strict legal meaning . . .”)
                                                                                7
                                    DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                 AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6864 Page 11 of 18



                               1   responsible for the other 1/3 of the settlement obligation.” But, Ms. Hamilton was

                               2   the one who specifically agreed not only to the language about a “collective sum”

                               3   and an express acknowledgment that each of Target and Kmart would be

                               4   responsible for paying a portion, but also that Kmart and Target would determine

                               5   the respective payment amounts. (See Letchinger Dec. at ¶¶ 3-5, Exs. A and C).

                               6   Importantly, Ms. Hamilton is careful not to declare that she was unaware that there

                               7   was a split between Kmart and Target and that each would be responsible for its

                               8   own portion. Indeed, in light of the e-mail correspondence summarized above, Ms.

                               9   Hamilton cannot make such a claim. Eclipse’s attempt to claim “surprise” on this

                              10   issue is disingenuous.

                              11         Putting Ms. Hamilton’s Declaration aside, Movants ignore that they made an
B AKER & H OSTE TLER LLP




                                   express agreement for a split of responsibility as between Kmart and Target, one
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   which they subsequently detailed in the joint Motion to Approve Settlement. (ECF

                              14   208). Their effort to persuade this Court to simply dismiss the operative language

                              15   in the Settlement Agreement should be rejected, as California law requires that

                              16   contracts be interpreted to give meaning to each word and phrase of the contract.

                              17   See Cal. Civ. Code § 1641 (“The whole of a contract is to be taken together, so as to

                              18   give effect to every part, if reasonably practicable, each clause helping to interpret

                              19   the other.”); see also In re Tobacco Cases I, 111 Cal. Rptr. 3d 313, 318 (Cal. Ct.

                              20   App. 2010) (courts should avoid an interpretation that renders part of the instrument

                              21   surplusage); Cole v. Low, 254 P. 676 (1937) (“A contract shall be so construed as to

                              22   give force and effect, not only to every clause, but to every word in it, so that no

                              23   clause or word may become redundant, unless such construction would be

                              24   obviously repugnant to the intention of the parties, to be collective from its terms,

                              25   or would lead to some absurdity.”).

                              26         Movants, in short, ask this Court to ignore the clear and explicit language in

                              27   the Settlement Agreement calling for separate settlement payments from Target and

                              28   Kmart and instead find that Target is responsible for the full settlement amount, in
                                                                                8
                                    DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                 AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6865 Page 12 of 18



                               1   the absence of any express language to that effect. This makes no sense and should

                               2   be rejected out of hand.

                               3                       California Law Does Not Support Movants’ Arguments
                                                       About Joint Liability.
                               4         Movants also make almost no effort to base their arguments in the law.
                               5   Intervenor cites no authority for any of his unsupported assertions about joint and
                               6   several liability. And, Eclipse’s explanation of California law is incomplete and
                               7   misleading.
                               8         Eclipse relies on Section 1431 of the California Civil Code, which addresses
                               9   joint liability generally. (ECF 234 at p. 6). But, this is only the starting point of the
                              10   analysis when dealing with questions of joint liability under a contract. “A
                              11   settlement agreement is in the nature of a contract and is therefore governed by the
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12   same legal principles applicable to contracts generally.” In re Marriage of Hasso,
      L OS A NGELE S




                              13   280 Cal. Rptr. 919, 922 (Cal. Ct. App. 1991). As made clear on the face of Section
                              14   1431, there is an entirely different title of the Civil Code – called “Interpretation of
                              15   Contracts” – that addresses joint and several liability in the context of contract
                              16   interpretation, and several of these provisions are relevant here. Under certain
                              17   circumstances, there can be a presumption in favor of joint and several liability, as
                              18   set forth in Section 1659 of the Civil Code, but the presumption is weak and can be
                              19   rebutted by contrary evidence, including the surrounding circumstances at the time
                              20   the contract was made. 4 Douglas v. Bergere, 210 P.2d 727, 730 (Cal. Ct. App.
                              21   1949). “In determining whether the promises were several or joint and several,
                              22   when uncertainty arises concerning the meaning of a contract, the language used by
                              23
                              24
                                   4
                                     Eclipse appears to try to mislead the Court on the proper weight to be given the
                                   presumption by citing to and quoting the presumption language in Section 1431.
                              25   (ECF 234 at p. 6). But, on its face, this language does not apply, as it pertains only
                                   to joint rights, not joint obligations, like the payment obligation at issue here. See
                              26   Cal. Civ. Code § 1431 (“This presumption, in the case of a right, can be overcome
                                   only by express words to the contrary.”) (emphasis added). The only presumption
                              27   that could arguably apply here is contained in Section 1659, and, as explained
                                   above, that presumption is weak and easily rebutted, and, in fact, easily rebutted
                              28   here in light of the surrounding circumstances detailed in this brief. Eclipse cited to
                                   the Section 1659 presumption but did not mention that it is weak or easily rebutted.
                                                                                9
                                    DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                 AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6866 Page 13 of 18



                               1   the parties is to be considered in the light of the surrounding circumstances and of

                               2   the practical and mutual construction placed thereon as shown by their acts and

                               3   conduct before any controversy has arisen between them.” Id.; see also Cal. Civ.

                               4   Code § 1647 (“A contract may be explained by reference to the circumstances

                               5   under which it was made, and the matter to which it relates.”).

                               6            Here, both the surrounding circumstances and the parties’ negotiation of the

                               7   Settlement Agreement make clear that there was no intention to create joint and

                               8   several liability for the full settlement amount. Eclipse and Intervenor sought to

                               9   recover allegedly unpaid legal fees for three separate cases, two involving Target

                              10   and one involving Kmart. Target and Kmart were not co-defendants in any of the

                              11   cases, and Eclipse and Intervenor did not jointly represent Target and Kmart. The
B AKER & H OSTE TLER LLP




                                   respective legal fees allegedly incurred and owing by Target and Kmart were
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   always separate obligations, and there was no claim in the case that Target and

                              14   Kmart should be jointly liable for each other’s legal fees. Movants now urge that

                              15   Target signed up to be responsible for Kmart’s tab.

                              16            When the parties agreed to the settlement amount of $425,000, it was

                              17   understood that Target and Kmart would each pay a portion of the settlement

                              18   amount, based on the amounts invoiced to each. (See Letchinger Dec. at ¶ 3, Exs.

                              19   A and C). This is clearly reflected in the settlement communications and the

                              20   language ultimately incorporated into Section 3 of the Settlement Agreement. (Id.;

                              21   Settlement Agreement at § 3). In asking this Court to now order Target to pay the

                              22   full $425,000, Intervenor is essentially trying to make Target pay for legal fees

                              23   incurred by Kmart in a patent case – the Aviva Litigation – in which Target was not

                              24   a defendant and for which Target never even had exposure in the underlying case

                              25   before this Court. Such a result would be inequitable and should be rejected.5

                              26
                                   5
                              27    Movants not only ignore the operative payment language, but cite to no language
                                   in the Settlement Agreement that even suggests any such willingness to convert
                              28   several liability to joint.
                                                                                  10
                                       DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                    AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6867 Page 14 of 18



                               1            Movants do not and cannot deny any of this history. Eclipse tries to

                               2   narrowly refute it by claiming that neither Movant knew of the exact allocation of

                               3   the settlement payment between Target and Kmart. (ECF 234 at pp. 5-7, ECF 234-

                               4   1 at ¶¶ 3-6). But this is irrelevant.6 All parties agreed that each Defendant would

                               5   be responsible to pay a portion. All parties agreed to include such language in the

                               6   Settlement Agreement. If Movants wanted specificity as to how much would be

                               7   paid by each Defendant, they had every opportunity to ask for these specifics and

                               8   include them in the Agreement.

                               9            Instead, Movants agreed in the Summary of Terms to allow Kmart and

                              10   Target to determine the amounts of their respective payments. Target and Kmart

                              11   were up front and clear on the issue; Movants were either agreeable or, consistent
B AKER & H OSTE TLER LLP




                                   with history, perhaps purposefully remaining silent to preserve an argument. As
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   such, to the extent there is any uncertainty in the Settlement Agreement, such

                              14   uncertainty was created by Movants’ choice not to propose express joint liability

                              15   language in the Settlement Agreement. 7 Any such uncertainty must be construed

                              16   against Movants. See Cal. Civ. Code § 1654 (“In cases of uncertainty . . . the

                              17   language of a contract should be interpreted most strongly against the party who

                              18   caused the uncertainty to exist.”).

                              19
                              20
                              21   6
                                     To the extent the Court believes that the payment language in the Settlement
                                   Agreement is ambiguous, Target respectfully requests that the Court allow it to
                              22   conduct limited, but sufficient discovery aimed at determining Movants’
                              23   understanding of the payment terms and conditions.
                                   7
                                     This failure is particularly glaring because, as early as December 2017, Eclipse
                              24   and Intervenor were anticipating an impending bankruptcy filing by Kmart, to the
                              25   point where they used it as justification for asking the Court to schedule a jury trial
                                   as soon as possible. (ECF 177 at p. 2, fn. 3). If Movants were concerned about
                              26   Kmart’s ability to pay, one would think they would have insisted that the
                              27   Settlement Agreement make clear that the payment obligation was joint. Movants
                                   never made any such request or demand, likely because they knew neither
                              28   Defendant would agree to it.
                                                                                  11
                                       DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                    AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6868 Page 15 of 18



                               1         B.     There Is No Contempt.
                                         This is a disagreement about the proper interpretation of a contract. But,
                               2
                                   Intervenor did not bring a motion to enforce the Settlement Agreement. Instead, he
                               3
                                   brought a Motion for Contempt, in another transparent and misguided attempt to
                               4
                                   escalate this dispute and distract from the merits. Eclipse has now joined in a
                               5
                                   request for a contempt finding, but these requests are meritless and should be
                               6
                                   rejected out of hand.
                               7
                                         As an initial matter, it is unclear whether it is even proper for Movants to
                               8
                                   have initiated civil contempt proceedings. Two district courts in the Ninth Circuit
                               9
                                   have recently rejected efforts to seek a civil contempt finding when the moving
                              10
                                   party was seeking to enforce the payment terms of a settlement. Envy Haw. LLC v.
                              11
B AKER & H OSTE TLER LLP




                                   Cirbin Inc., No. 16-551, 2018 U.S. Dist. LEXIS 28756, at *4 (D. Haw. Feb. 5,
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                                   2018) (where defendant did not comply with order granting motion to enforce
                              13
                                   settlement, court rejected subsequent civil contempt motion, finding that “contempt
                              14
                                   proceedings are an improper means of securing payment”); see also Jou v. Adalian,
                              15
                                   No. 09-226, 2015 U.S. Dist. LEXIS 13786, at *16 (D. Haw. Feb. 5, 2015) (“But
                              16
                                   given this procedural posture – where Jou is only attempting to collect payment on
                              17
                                   a final money judgment – it has become apparent that civil contempt proceedings
                              18
                                   are (and were) improper and must now be terminated.”).
                              19
                                         Even assuming Movants’ requests for contempt are procedurally proper, they
                              20
                                   have nevertheless failed to meet their considerable burden on such a motion. Civil
                              21
                                   contempt proceedings are authorized under 18 U.S.C. § 401. “The standard for
                              22
                                   finding a party in civil contempt is well settled: The moving party has the burden of
                              23
                                   showing by clear and convincing evidence that the non-moving party violated a
                              24
                                   specific and definite order of the court.” Armstrong v. Brown, 939 F. Supp. 2d
                              25
                                   1012, 1018 (N.D. Cal. 2013). Importantly, “a person should not be held in
                              26
                                   contempt if his action appears to be based on a good-faith and reasonable
                              27
                              28
                                                                               12
                                    DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                 AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6869 Page 16 of 18



                               1   interpretation of the court’s order.” Armstrong v. Brown, 939 F. Supp. 2d 1012,

                               2   1018 (N.D. Cal. 2013).

                               3            Here, Movants claim that Target violated the Court’s September 28, 2018

                               4   Order – specifically, the portion of the Order in which the Court directed the parties

                               5   “to comply with the terms of the Settlement Agreement.” (ECF 230 at p. 3; ECF

                               6   234 at p. 3; see also ECF 212). Of course, the Order says nothing about the

                               7   disputed issue currently before the Court – namely, whether Target is jointly and

                               8   severally liable for the entire settlement amount. The Order simply states that the

                               9   parties should comply with the terms of the Settlement Agreement. And, as

                              10   explained above, Target’s conduct is based on a good-faith interpretation of the

                              11   payment terms, given the history of the case, the parties’ negotiations, and the
B AKER & H OSTE TLER LLP




                                   language of Section 3 of the Settlement Agreement. There is simply no basis to
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   claim that Target has violated a specific and definite requirement of this Court’s

                              14   September 28 Order.

                              15            Perhaps more important, the only reason the parties moved the Court to issue

                              16   an Order approving settlement was because of a judgment lien issue involving

                              17   Movants that had nothing to do with Target or Kmart. 8 (ECF 206). After

                              18   determining that the judgment lien creditor had no rights to the settlement proceeds,

                              19   this Court approved the settlement. (ECF 228). There is no good faith basis for

                              20   Movants to now attempt to leverage this Order into a contempt finding against

                              21   Target.

                              22            There is also no basis to award Intervenor the relief he requests in his

                              23   Motion, which makes plain that he is more interested in unraveling the Settlement

                              24   Agreement than enforcing its terms and receiving payment of the remaining

                              25   settlement amount. Indeed, Intervenor asks the Court to allow him to proceed to

                              26
                              27   8
                                    Even that motion, which Movants prepared, specifies that “the Settlement includes
                                   lump sum payments, in material amounts, to be made by Kmart and Target…”
                              28   (ECF 206 at p.2) (emphasis added).
                                                                                  13
                                       DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                    AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6870 Page 17 of 18



                               1   trial, which would, by definition, require the Court to first invalidate the Settlement

                               2   Agreement. (ECF 230 at pp. 5-6). He also asks the Court to award a per-day

                               3   sanction against Target, to award him all fees and costs he has “incurred in this

                               4   entire action since 2015),” and to sanction Target’s counsel and order counsel to

                               5   pay his fees and costs. (Id. at pp. 6-7). Eclipse likewise asks for a per-day penalty

                               6   of $1,500 and the imposition of sanctions against Target’s counsel. (ECF 234 at p.

                               7   8). Movants cite no authority that would indicate any of this relief is appropriate

                               8   under these circumstances. And, none of this is necessary to enforce the terms of

                               9   the Settlement Agreement. It is a transparent attempt by Movants to obtain a

                              10   windfall and distract from the merits.

                              11            Movants, in short, are trying to turn a straightforward contract dispute into a
B AKER & H OSTE TLER LLP




                                   civil contempt proceeding. They cite no authority for such a request.9 It should be
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13   denied accordingly.

                              14
                                       Dated: February 12, 2019              BAKER & HOSTETLER LLP
                              15
                              16
                                                                             By: /s/ John S. Letchinger
                              17                                                John S. Letchinger
                              18                                             Attorneys for Defendants
                              19                                             TARGET CORPORATION AND KMART
                                                                             CORPORATION
                              20
                              21
                              22
                              23
                              24   9
                                    The case law Intervenor cites in support of his request for a civil contempt finding
                              25   is inapposite. (ECF 230 at p. 5). There was no contempt at issue in Bouman, so it
                                   has no relevance here. Both EDebitPay and Pigford involved the alleged violations
                              26   of government consent decrees that enjoined certain conduct, not disputes over the
                              27   payment of money pursuant to a settlement agreement. And, in both Reebok and
                                   Reno Air, the Ninth Circuit reversed district court findings of contempt. Intervenor
                              28   also offers no authority supporting his requested relief.
                                                                                  14
                                       DEFENDANT TARGET CORPORATION’S COMBINED OPPOSITION TO INTERVENOR’S MOTION FOR CONTEMPT
                                                    AND TO PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT, CASE NO. 3:15-CV-01411-JLS-BLM
                           Case 3:15-cv-01411-JLS-BLM Document 236 Filed 02/12/19 PageID.6871 Page 18 of 18



                               1                            CERTIFICATE OF SERVICE

                               2         The undersigned, an attorney, hereby certifies that he served a copy of the

                               3   foregoing on all counsel of record via the Court’s CM/ECF system.

                               4
                               5   Dated: February 12, 2019                     /s/ John S. Letchinger
                                                                                John S. Letchinger
                               6
                               7
                               8
                               9
                              10
                              11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                              12
      L OS A NGELE S




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                           15
                                                                                                   CERTIFICATE OF SERVICE
                                                                                              CASE NO. 3:15-CV-01411-JLS-BLM
